Title: To Thomas Jefferson from Jesse S. Zane, 15 June 1801
From: Zane, Jesse S.
To: Jefferson, Thomas


               
                  Sir
                  Wilmington June the 15th. 1801
               
               The liberty I have taken in sending you the Inclos’d, will I hope find an excuse in the purity of the Motive; It is the copy of a letter receiv’d by Judge Johns of new Castle (one of the late Electors for President & vice President in this state) from the Person whose signature it bears, I believe with a hope to Influence his vote on that occasion.
               You having agreeably to the wishes of the good people of the United States Accepted the office of Chief Magistrate, and having a very trying & arduous task to perform, it must be peculiarly gratefull to your feelings at this time, to recognise such sentiments as those contain’d in the enclosed Copy, flowing at that time Spontaneous from the pen of a man in the humble walks of private life, & who has from the nature of his calling (till laterly) been debared the opportunity of even a common intercourse with literary Society
               The general opinion is that Alen McLane the present Collector of the Customs here, will most assuredly be remov’d from office for improper Conduct, & it is believed that Captn. Thos Mendenhall has in some way made application to you for that place in case of such an event; and it is the general wish of the Republican part of the Community here that he may obtain the appointment: But his extreeme backwardness in seeking the friendly aid of those who would give weight to his application, has exerted Considerable Solicitude in the Minds of some of his best friends, least his mere Modesty should defeat his object, & their wishes;—his objections are that “he cannot think of ever presenting a recommendation, for a place that is not vacant.”
               If I had the pleasure of a personal acquaintance, or could expect my Interest to have weight with you, I might with propriety give it him in advanc; but as such weight & influence does not attach to an unknown private Citizen; and knowing by accident of this letter, and conceiving it the best and only way of shewing you, the Mind of the Man, I procured a Copy in confidence, & have enclosed it for that purpose; well assured, that Talents & Merit, when discovered will be countenanced by you, however unadorned by birth or fortune; in the present case Thos. Mendenhall is not below Mediocrity in either.
               My inexperience in adressing official Characters, will I hope apologise for the Awkwardness of this; and as no selfish Motive has induced me to intrude on you, I may hope you will the more readily pardon the liberty I have taken, as perhaps I shall never again Commit the like trespass.
               If I have indulg’d a false sensibility & have Appreciated too highly the Merits of the inclos’d Copy, you alone are witness of my imbecility, it is a subject on which I could take no council, & if I have ered your liberality will I am convinced, make the necessary Allowance.
               I pray you Sir accept the present assurances of My Regard, & believe me most Sincerely your Friend & Hbl Servt.
               
                  
                     Jesse S Zane
                  
               
            